UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7657


JOSEPH NORMAN BROWN, III,

                     Plaintiff - Appellant,

              v.

MR. CHAPMAN, Corrections Officer, Southern Regional Jail,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:20-cv-00332)


Submitted: February 16, 2022                                      Decided: March 18, 2022


Before WYNN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Joseph Norman Brown, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Norman Brown, III, appeals the district court’s order dismissing his 42

U.S.C. § 1983 action for failure to exhaust administrative remedies. Because we conclude

the action was dismissed prematurely, we vacate and remand.

       We review a dismissal for failure to exhaust administrative remedies de novo.

Custis v. Davis, 851 F.3d 358, 361 (4th Cir. 2017). The Prison Litigation Reform Act

requires a prisoner to exhaust his available administrative remedies before filing an action

under § 1983. 42 U.S.C. § 1997e(a); Battle v. Ledford, 912 F.3d 708, 711 (4th Cir. 2019).

However, the inmate does not need to demonstrate exhaustion in the complaint. Custis,

851 F.3d at 361. Rather, “failure-to-exhaust is an affirmative defense that the defendant

must raise.” Id. Nevertheless, “[a] court may sua sponte dismiss a complaint when the

alleged facts in the complaint, taken as true, prove that the inmate failed to exhaust his

administrative remedies.” Id. (observing that it is a “rare” case when failure to exhaust is

apparent on face of complaint).

       Our review of the record indicates that the failure to exhaust is not clear from the

face of Brown’s complaint. Particularly, it is unclear whether the grievance process was

available to Brown. See Ross v. Blake, 578 U.S. 632, 642-44 (2016) (stating that an inmate

“need not exhaust unavailable [remedies]” and discussing situations that render

administrative remedies unavailable). Accordingly, we vacate the judgment of the district

court and remand for further proceedings. We express no opinion on the resolution of the

exhaustion issue or on the merits of Brown’s claims. We dispense with oral argument



                                             2
because the facts and legal contentions are adequately presented in the materials before this

court and argument will not aid the decisional process.

                                                             VACATED AND REMANDED




                                             3